         Case 18-25653-RAM   Doc 134   Filed 06/17/19   Page 1 of 40



                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                             www.flsb.uscourts.gov

In re:

VALENTIA GLOBAL, LLC ,                        CASE NO.: 18-25653-RAM

      Debtor.                                 Chapter 11
______________________________/


                 DEBTOR'S COMBINED CHAPTER 11 PLAN OF
               REORGANIZATION AND DISCLOSURE STATEMENT

                              Dated: June 17, 2019




                                        Aaronson Schantz Beiley, P.A.
                                        Counsel to Debtor
                                        One Biscayne Tower, Floor 34
                                        2 S. Biscayne Boulevard
                                        Miami, Florida 33131
                                        Phone: 786-594-3000
                                        Fax: 305-579-9073
                                        Email: tmckeown@aspalaw.com


                                        By:   /s Tamara D. McKeown
                                              Tamara D. McKeown, Esq.
                                              Florida Bar No.: 773247




                                       i
               Case 18-25653-RAM           Doc 134     Filed 06/17/19      Page 2 of 40


                                             ARTICLE I
                                        SUMMARY OF THE PLAN

       The Debtor and Debtor-in-Possession, Valentia Global, LLC (“Valentia” or “Debtor”), by
and through counsel and pursuant to §§ 1121 and 1123 of the United States Bankruptcy Code and
Rule 3016 of the Federal Rules of Bankruptcy Procedure, proposes this Chapter 11 Plan of
Reorganization (the “Plan”) for the resolution of claims against, and interests in, the Debtor. The
Debtor is the proponent of this Plan within the meaning of §1129 of the Bankruptcy Code. Valentia
is a Small Business Debtor as defined in 11 U.S.C. §101(51D).

        This Plan proposes the sale and disposition of the Debtor and all of Debtor’s assets
(“Valentia Sale” or “Bechna Purchase Transaction”) to Bechna, LLC (“Bechna”), an unrelated third
party which upon Plan confirmation will become the owner of the Reorganized Debtor and will
assume control of Debtor’s Restaurant and restaurant operations. The proceeds from the Valentia
Sale to Bechna will provide the source of funds from which payments under the Plan will be made.
The consideration which Bechna will pay to purchase the Valentia Assets and the Valentia
Membership Interests will be comprised of: (i) the cash required to pay all amounts due on the
Effective Date as described in this Plan (which funds are in addition to substantial cash infusions
which Bechna has made to the Debtor during the Chapter 11 Case to assist Debtor with post-
petition operating expenses); together with (ii) the funds necessary to pay all future Plan
Distributions to be made over the life of this Plan to Creditors holding Allowed Claims through the
Reorganized Debtor.

        As described herein, this Plan provides for: (i) full payment on the Effective Date of all
Administrative Expense Claims approved by the Bankruptcy Court; (ii) full payment on the
Effective Date of all Allowed Priority Wage Claims; (iii) full payment of Debtor’s Allowed Secured
Claim over nineteen (19) months pursuant to an agreement (still to be finalized as of this writing)
between Lanamar and Bechna, with Debtor’s consent; (iv) full payment of all Allowed Priority Tax
Claims over the five (5) year life of the Plan; (v) the assumption of Debtor’s unexpired
nonresidential Lease and cure of Debtor’s pre-petition rent default; (vi) creation of a Convenience
Class and partial payment (50%) of all Allowed Convenience Class Claims on the Effective Date;
and (vii) partial payment (20%) of all Allowed Unsecured Claims over the five (5) year life of the
Plan. This Plan is subject to, and conditioned upon, Bankruptcy Court approval of the proposed
Valentia Sale to Bechna described in this Plan. Upon confirmation of the Plan, Bechna will become
owner of the Reorganized Debtor free and clear of all liens, claims, interests and encumbrances
except as described in this Plan.

        The Disclosure Statement required by §1125 of the Bankruptcy Code is included within this
Plan, and contains a discussion, inter alia, of the history of the Debtor, financial information
regarding the Debtor and its assets, the major events of this Chapter 11 Case, treatment of Claims
against and interests in the Debtor, risk factors, liquidation analysis, tax implications, alternatives to
the Plan, a summary and analysis of this Plan, and certain related matters. All Holders of Claims
against the Debtor are encouraged to read this Plan and Disclosure Statement, and to seek the advice
of counsel with respect to such Holder’s rights and treatment under the Plan.

       Subject to certain restrictions and requirements set forth in § 1127 of the Bankruptcy Code,
Bankruptcy Rule 3018, and in this Plan, the Debtor reserves the right to alter, amend, modify,
revoke or withdraw this Plan prior to the Effective Date (as defined more fully below).
                                                        1
              Case 18-25653-RAM         Doc 134     Filed 06/17/19    Page 3 of 40



                                        ARTICLE II
                           DEFINITIONS AND GENERAL PROVISIONS

       For the purposes of this Plan, except as otherwise expressly provided or unless the context
otherwise requires, all capitalized terms not otherwise defined shall have the meanings ascribed to
them in this Article II of the Plan, unless the context requires otherwise. Any term that is not
defined herein but is otherwise defined in the Bankruptcy Code or the Bankruptcy Rules shall have
the meaning ascribed therein.

       1.1.   Administratively Closed. This Chapter 11 Case will become non-active and closed
              upon appropriate application made to the Court after Substantial Consummation.

       1.2.   Administrative Creditor. Any Creditor entitled to payment of an Administrative
              Expense Claim.

       1.3.   Administrative Expense Claim. Any Claim for payment of any administrative cost or
              expense of administering this Chapter 11 case allowed under Section 503(b) of the
              Bankruptcy Code and otherwise entitled to priority under §507(a)(1) of the
              Bankruptcy Code, including, inter alia, any actual and necessary expenses of
              preserving the Debtor’s estate; any actual and necessary expenses of operating the
              business of the Debtor, including loans or other advances to the Debtor-in-
              Possession, and all allowances of compensation or reimbursement of expenses to the
              extent allowed by the Bankruptcy Court under 11 U.S.C. § 330; and any fees or
              charges assessed against the Debtor's estate under 28 U.S.C. 1930.

       1.4.   Allowed Claim. Any Claim against the Debtor, proof of which was filed on or before
              the claims bar date pursuant to Bankruptcy Rule 3003 or which has been or hereafter
              is listed by the Debtor as liquidated in amount and not disputed or contingent and, in
              either case, a Claim as to which no objection to the allowance thereof has been
              interposed within the applicable period of limitation fixed by the Bankruptcy Code
              or the Bankruptcy Rules, or as to which any objection has been determined by a
              Final Order. Unless otherwise specified herein, the term "Allowed Claim" shall not
              include interest on the principal amount of such Claim from and after the Petition
              Date.

       1.5.   Allowed Convenience Claim. Any Allowed Unsecured Claim that does not exceed
              the total amount of $2,500.00.

       1.6.   Allowed Priority Claim. Any Allowed Claim of a creditor which is designated a
              priority claim pursuant to Section 507 of the Bankruptcy Code.

       1.7.   Allowed Secured Claim. Any Allowed Claim of a creditor secured by a lien on
              property in which the Debtor has an interest in accordance with Section 506(a) of the
              Bankruptcy Code.

       1.8.   Allowed Unsecured Claim. Any Allowed Claim not otherwise allowed as an
              Administrative Expense Claim, Priority Claim or Secured Claim.
                                                    2
        Case 18-25653-RAM         Doc 134      Filed 06/17/19     Page 4 of 40



1.9.    ASBPA. Aaronson Schantz Beiley P.A., the Debtor’s attorneys.

1.10.   Assets. Collectively, all of the Property of the Debtor’s Estate (including, inter alia,
        all tangible and intangible assets, property, interests and Avoidance Actions), as
        defined by Section 541 of the Bankruptcy Code, wherever situated as such properties
        exist on the Effective Date or thereafter.

1.11.   Avoidance Action. Any claim or cause of action of the Estate arising out of or
        maintainable pursuant to Sections 502, 510, 541, 542, 543, 544, 545, 547, 548, 549,
        550, 551 or 553 of the Code or any other similar applicable law, regardless of
        whether such action has been commenced prior to the Effective Date.

1.12.   Ballot. Collectively, each of the ballot forms distributed after Bankruptcy Court
        approval of the Disclosure Statement to Holders of Claims included in the Classes
        that are Impaired under this Plan and are otherwise entitled to vote on this Plan.

1.13.   Bankruptcy Case. This Chapter 11 case initiated by the Debtor’s filing of a
        voluntary petition for relief in the Bankruptcy Court under Chapter 11 of the
        Bankruptcy Code on the Petition Date.

1.14.   Bankruptcy Code. The United States Bankruptcy Code, as amended, and as set forth
        in Section 101, et seq., of Title 11, United States Code.

1.15.   Bankruptcy Court. The United States Bankruptcy Court for the Southern District of
        Florida, having jurisdiction over this Bankruptcy Case.

1.16.   Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure, as amended and as
        applicable to cases pending before the Bankruptcy Court.

1.17.   Bechna. Bechna, LLC, a Florida Limited Liability Company owned by Benjamin J.
        Navarro. Benjamin Navarro and Paloma Navarro are the Manager Members of
        Bechna. Bechna is unrelated to the Debtor or its principal, Ivan Marzal, and is the
        proposed purchaser of the Debtor, including the Valentia Assets and the Valentia
        Membership Interests as described in this Plan. Upon confirmation of this Plan by
        the Bankruptcy Court, Bechna will become the owner of the Reorganized Debtor.
        Thereafter the Reorganized Debtor will operate the Restaurant as a going concern
        entity and will make all Distributions described in this Plan.

1.18.   Bechna Purchase Transaction. The purchase by Bechna of the Valentia Assets and
        the Valentia Membership Interests (also called the “Valentia Sale”), subject to
        certain post-confirmation liens and encumbrances as described in this Plan, all of
        which shall be deemed satisfied upon completion of the Plan Distributions. This
        Plan contemplates that the Bankruptcy Court’s confirmation of the Plan will
        necessarily and inherently include, inter alia, the Court’s approval of the Bechna
        Purchase Transaction and the Court’s authorization for the Debtor to consummate
        the Bechna Purchase Transaction, as set forth more fully herein. The proceeds from


                                               3
        Case 18-25653-RAM         Doc 134     Filed 06/17/19     Page 5 of 40


        the Bechna Purchase Transaction will provide the source of funds from which all
        Distributions will be made.

1.19.   Bechna Purchase Price. The consideration which Bechna will pay to purchase the
        Valentia Assets and the Valentia Membership Interests, which will be comprised of:
        (i) the cash required to pay all amounts due on the Effective Date as described in this
        Plan (which funds are in addition to substantial cash infusions which Bechna has
        made to the Debtor during the Chapter 11 Case to assist Debtor with post-petition
        operating expenses); together with (ii) the funds necessary to pay all future Plan
        Distributions to be made over the life of this Plan to Creditors holding Allowed
        Claims through the Reorganized Debtor.

1.20.   Chapter 11 Case. This Chapter 11 case, which commenced upon the filing of a
        voluntary Chapter 11 petition on December 17, 2018 in which the Debtor is Valentia
        Global, LLC.

1.21.   Claim. Any right to payment from the Debtor, whether or not such right is reduced
        to judgment, liquidated, unliquidated, fixed, contingent, matured, un-matured,
        disputed, undisputed, legal, equitable, secured or unsecured, or any right to an
        equitable remedy for breach of performance if such breach gives rise to a right of
        payment from the Debtor, whether or not such right to an equitable remedy is
        reduced to judgment, fixed, contingent, matured, un-matured, disputed, undisputed,
        secured, or unsecured.

1.22.   Claims Objection Deadline. Thirty days before the Confirmation Hearing shall be the
        last day by which the Debtor or any other interested party may file an Objection to
        the Allowance of any Claim.

1.23.   Code. The United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

1.24.   Confirmation. The confirmation of this Plan by the Bankruptcy Court pursuant to
        the Bankruptcy Code.

1.25.   Confirmation Date. The date upon which the Bankruptcy Court, District Court, or
        other court of competent jurisdiction shall enter an Order confirming this Plan in
        accordance with the provisions of Chapter 11 of the Bankruptcy Code, or if the
        operation of such Order is stayed, the date upon which such stay expires or is
        vacated.

1.26.   Confirmation Hearing. The hearing before the Bankruptcy Court held to consider
        confirmation of this Plan and related matters under § 1128 of the Bankruptcy Code,
        as such hearing may be adjourned or continued from time to time.

1.27.   Confirmation Order. An Order entered by the Bankruptcy Court, District Court, or
        other court of competent jurisdiction confirming this Plan.

1.28.   Consumation of Plan. The Effective Date of the Plan shall be the date that the Plan is
        deemed substantially consummated.
                                               4
        Case 18-25653-RAM         Doc 134     Filed 06/17/19     Page 6 of 40



1.29.   Contested Claim. Any claim as to which the Debtor or any other party(ies) in interest
        have interposed an objection in accordance with the Bankruptcy Code and the
        Bankruptcy Rules, which objection has not been withdrawn or determined by a Final
        Order.

1.30.   Convenience Class. A creditor class comprised of Unsecured Creditors holding
        Allowed Unsecured Claims of $2,500.00 or less.

1.31.   Court. The United States Bankruptcy Court for the Southern District of Florida
        (Miami Division) or any other Court, appellate or otherwise that properly exercises
        jurisdiction over this Chapter 11 Case.

1.32.   Creditor. Any person that is the holder of a claim against the Debtor that arose on or
        before the Petition Date, or a claim against the Debtor’s estate of any kind, as
        specified in 11 U.S.C. §§502(g), 502(h), and/or 502(i).

1.33.   Debtor. Valentia Global, LLC.

1.34.   Debtor-in-Possession. The Debtor, Valentia Global, LLC.

1.35.   Default. A failure by the Debtor to pay Allowed Claim(s) required to be paid by the
        terms of a confirmed Plan. The holder of such Allowed Claim(s) may send written
        notice to the Debtor by certified mail at the Notice addresses of record for Debtor, as
        reflected in this Plan. The Debtor shall have twenty (20) days from the Debtor’s
        receipt of the notice of default to cure such default. If the Debtor does not cure such
        default within the twenty day period, it shall be deemed a Default Event. If there is a
        dispute as to whether a Default Event has occurred, such dispute may be resolved by
        the Bankruptcy Court on short notice.

1.36.   Default Event. An uncured Default pursuant to Paragraph 1.35.

1.37.   DIP Accounts. The post-petition Debtor-in-Possession bank accounts of Valentia
        Global, LLC.

1.38.   Disallowed Claim. Any Claim or any portion thereof that (i) has been disallowed by
        a Final Order, (ii) is listed in any of the Debtor’s Schedules at zero, unknown,
        contingent, disputed or unliquidated and as to which a proof of claim bar date has
        been established but no proof of claim has been timely filed or deemed timely filed
        with the Bankruptcy Court, or (iii) is not listed in the Debtor’s Schedules and as to
        which a proof of claim bar date has been established but no proof of claim has been
        timely filed or deemed timely filed with the Bankruptcy Court.

1.39.   Disclosure Statement. The Disclosure Statement incorporated within this Plan of
        Reorganization including, without limitation, all exhibits and schedules thereto, as
        approved by the Bankruptcy Court pursuant to § 1125 of the Bankruptcy Code,
        Bankruptcy Rules 3017 and 3017.1, and Rule 3017-1 of the Local Rules, as such


                                               5
        Case 18-25653-RAM         Doc 134      Filed 06/17/19     Page 7 of 40


        Disclosure Statement may be further amended, modified or supplemented from time
        to time.

1.40.   Disputed Claim. Any Claim or portion thereof which is the subject of an objection
        timely filed in the Bankruptcy Court and which objection has not been withdrawn,
        settled or overruled by a Final Order of the Bankruptcy Court.

1.41.   Distribution. The delivery of payments to holders of Allowed Creditor Claims.
        There shall be a First Distribution under the Plan on the Effective Date, and
        additional Distributions to holders of Allowed Creditor Claims on a quarterly basis
        over the course of the Plan Period.

1.42.   Distribution Dates. The dates on which Distributions shall be made pursuant to the
        Plan. The First Distribution Date is the same as the Effective Date. Subsequent
        Distributions will be made on a quarterly basis thereafter.

1.43.   Distribution Funds. The total of all Distributions to Creditors under this Plan.

1.44.   District Court. The United States District Court for the Southern District of Florida.

1.45.   Effective Date. The Effective Date shall be five (5) business days after the
        Confirmation Order has become a Final Order. The Effective Date shall be the same
        as the First Distribution Date.

1.46.   Equity Holder. Ivan Marzal, the Member and owner all Membership Interests in the
        Debtor, Valentia Global, LLC.

1.47.   Equity Interest. Any equity interest in the Debtor, as represented by Membership
        Interests.

1.48.   Estate. The estate created by the commencement of this Bankruptcy Case pursuant
        to the Bankruptcy Code, including, inter alia, any and all rights, powers, and
        privileges of such Debtor and any and all interests in property, whether real, personal
        or mixed, rights, causes of action, avoidance powers or extensions of time that such
        Debtor or such Estate shall have had as of the commencement of the Bankruptcy
        Case, or which such Estate acquired after the commencement of the Bankruptcy
        Case, whether by virtue of §§541, 544, 545, 546, 547, 548, 549 or 550 of the
        Bankruptcy Code, or otherwise.

1.49.   Executory Contract. Any executory contract, unexpired lease or purported executory
        contract or unexpired lease to which the Debtor is a party.

1.50.   Existing Organizational Documents. The articles of organization and any other
        charter documents legally forming and/or organizing the Debtor, and all by-laws as
        may have been amended and/or restated up to, and in existence as of, the Petition
        Date. Except to the extent amended or restated by any applicable new Organizational
        Documents, such Existing Organizational Documents will remain in full force and
        effect.
                                               6
        Case 18-25653-RAM         Doc 134     Filed 06/17/19    Page 8 of 40



1.51.   Final Order. Any order or judgment of the Bankruptcy Court, the District Court, or
        any other court of competent jurisdiction, including the Confirmation Order, as to
        which (i) any appeal that has been taken has been finally determined or dismissed, or
        (ii) the time for appeal has expired and no appeal has been filed timely. In the case
        of an order of the Bankruptcy Court, the time for appeal shall be the time permitted
        for an appeal to the District Court.

1.52.   First Distribution. The first Distribution to creditors under the Plan in payment of
        Allowed Claims, which will be made on the Effective Date.

1.53.   First Distribution Date. The date on which the First Distribution shall be made
        pursuant to the Plan. The First Distribution Date is the same as the Effective Date.

1.54.   1450 Brickell, LLC. A Florida Limited Liability Company and the Landlord of the
        premises in which Debtor’s Restaurant is located and operating pursuant to the
        Brickell Lease.

1.55.   Holder. Any holder of a Claim or Equity Interest, as applicable.

1.56.   Impaired Class. Any class of Creditors whose Allowed Claims are impaired by
        payments as proposed in this Plan, in accordance with 11 U.S.C. § 1124. A class of
        Creditors is deemed impaired under the Code unless the treatment under the Plan
        leaves unaltered the legal, equitable, and contractual rights to which such Creditors’
        Claims entitle them.

1.57.   Lanamar. Lanamar Group, LLC, the entity which sold the assets and assigned the
        lease of its restaurant, Perfecto, to the Debtor in April 2016 pursuant to an Asset
        Purchase Agreement, Promissory Note and related documents. Lanamar is a Secured
        Creditor of the Debtor.

1.58.   Lanamar APA. The Asset Purchase Agreement, Promissory Note and related
        documents between the Debtor and Lanamar dated on or about April 18, 2016,
        pursuant to which the Debtor acquired, inter alia, the assets and lease of Lanamar’s
        restaurant, Perfecto, which were used to start the Debtor’s Restaurant at its location
        on Brickell Avenue.

1.59.   Lanamar Claim. The amounts due to Lanamar pursuant to the Lanamar APA and
        Promissory Note, as reflected in the Proof of Claim filed by Lanamar in the Chapter
        11 Case.

1.60.   Lanamar Lien. Pursuant to agreement between Lanamar and Bechna (which has not
        been finalized as of this writing), a post-confirmation lien on certain assets of the
        Reorganized Debtor to be given by the Reorganized Debtor to Lanamar to secure the
        payment of Distributions to Lanamar as described in this Plan.




                                              7
        Case 18-25653-RAM        Doc 134     Filed 06/17/19     Page 9 of 40


1.61.   Landlord.    1450 Brickell, LLC, the landlord of the premises at 1450 Brickell
        Avenue, Suite 110, Miami, Florida 33131 in which Debtor’s Restaurant is located
        and operating pursuant to the Lease.

1.62.   Lease. The May 23, 2011 Retail Lease Agreement, with all addendums and
        assignments, between 1450 Brickell, LLC (“Landlord”) and the Debtor, which was
        assigned to Debtor by Lanamar, with Landlord approval, in April 2016. The Lease is
        for the nonresidential premises located at 1450 Brickell Avenue, Suite 110, Miami,
        Florida 33131, and is scheduled to expire by its terms on May 31, 2022 but is subject
        to two (2) extension options of five (5) years each if the Lease is not in default as
        defined therein. This Plan provides for assumption of the Lease under 11 U.S.C. §
        365.

1.63.   Lien. A charge against or interest in property to secure payment of a debt or
        performance of an obligation, as defined in § 101(37) of the Bankruptcy Code.

1.64.   Local Rule. One of the Local Rules of the United States Bankruptcy Court for the
        Southern District of Florida.

1.65.   Madison Acquisitions. Collection agency which received assignment of judgments
        obtained by Todo Carton USA Corp. and Sysco South Florida, Inc. against the
        Debtor.

1.66.   Madison Acquisitions Payments. Payments made by the Debtor to Madison
        Acquisitions within the ninety (90) day preference period pursuant to writs of
        execution on judgments obtained against the Debtor by Todo Carton USA Corp. and
        Sysco South Florida, Inc.

1.67.   Manager. The Debtor’s manager, Ivan Marzal, who also is the sole Member and
        100% owner of Membership Interests of the Debtor.

1.68.   Member. The owners and holders of Membership Interests in the Debtor.

1.69.   Membership Interest. One or more of the outstanding membership interests in the
        Debtor, a Florida Limited Liability Company.

1.70.   Merchant Advance. An entity in New York with which the Debtor entered into an
        Agreement for the Purchase and Sale of Future Receipts on or about June 6, 2018.
        Merchant Advance subsequently obtained a Confession of Judgment against the
        Debtor on or about October 24, 2019, which Debtor has listed as a disputed claim in
        its Schedules.

1.71.   Merchant Advance Lien. A UCC-1 Financing Statement filed by Merchant Advance
        with the Florida Secured Transaction Registry on October 4, 2018, which purported
        to assert a security interest in the Debtor’s deposit accounts, contract rights,
        inventory, fixtures, equipment and other assets, but was filed within the 90 day
        preference period set forth in 11 U.S.C. §547(b).


                                              8
        Case 18-25653-RAM        Doc 134     Filed 06/17/19     Page 10 of 40


1.72.   Objection to Claim. An objection to claim pursuant to Bankruptcy Rule 3007 and
        Local Rule 3007-1.

1.73.   Petition Date. December 17, 2018, the date on which the Debtor’s Chapter 11
        Petition was filed and the Order for Relief was entered by the Court, which
        commenced this Chapter 11 case.

1.74.   Plan or Plan of Reorganization. This Chapter 11 Plan of Reorganization, either in its
        present form or as it may hereafter be corrected, amended, supplemented, restated, or
        modified from time to time.

1.75.   Plan Distributions. The quarterly payments to be made by the Reorganized Debtor
        to certain holders of Allowed Creditor Claims over the course of the Plan Period, as
        described in this Plan, commencing with the First Distribution to be made on the
        Effective Date.

1.76.   Plan Period. The period of time over which the Reorganized Debtor shall complete
        all Distributions to holders of Allowed Creditor Claims, which shall be five (5) years
        from the date of the order of relief in this case, December 17, 2018.

1.77.   Plan Proponent. The Debtor, Valentia Global, LLC. Upon confirmation of this Plan,
        the Valentia Sale will be deemed consummated and one hundred percent (100%) of
        the Reorganized Debtor will be owned by Bechna.

1.78.   Priority Claim. Any Claim, other than an Administrative Expense Claim, a Priority
        Tax Claim or a Priority Wage Claim, to the extent entitled to priority in payment
        under 11 U.S.C. § 507(a).

1.79.   Priority Creditor. Any Creditor that is the holder of a Priority Claim other than a
        Priority Tax Claim or a Priority Wage Claim.

1.80.   Priority Tax Claim. Any claim to the extent entitled to priority in payment under 11
        U.S.C. §§ 507(a)(8).

1.81.   Priority Tax Creditor. Any Creditor that is the holder of a Priority Tax Claim.

1.82.   Priority Wage Claim. Any claim to the extent entitled to priority in payment under
        11 U.S.C. §§ 507(a)(4).

1.83.   Priority Wage Creditor. Any Creditor that is the holder of a Priority Wage Claim.

1.84.   Professional Compensation. Any amounts that the Bankruptcy Court allows pursuant
        to § 330 of the Bankruptcy Code as compensation earned, and reimbursement of
        expenses incurred, by professionals employed by the Debtor, and any amounts the
        Bankruptcy Court allows pursuant to §§ 503(b)(3) and (4) of the Bankruptcy Code in
        connection with the making of a substantial contribution to the Bankruptcy Case.



                                              9
        Case 18-25653-RAM        Doc 134     Filed 06/17/19     Page 11 of 40


1.85.   Purchaser. Bechna, LLC, a Florida Limited Liability Company owned by Benjamin
        J. Navarro, who is also a Manager Member.

1.86.   Purchase Price. The consideration which Bechna will pay to purchase the Valentia
        Assets and the Valentia Membership Interests, which will be comprised of: (i) the
        cash required to pay the First Distribution to all Creditors holding Allowed Claims
        on the Effective Date as described in this Plan (which funds are in addition to
        substantial cash infusions which Bechna has made to the Debtor during the Chapter
        11 Case to assist Debtor with post-petition operating expenses); together with (ii) the
        funds necessary to pay all future Plan Distributions to be made over the life of this
        Plan to Creditors holding Allowed Claims, if and to the extent that the Reorganized
        Debtor at any time has insufficient funds to make future Plan Distributions.

1.87.   Rejected Contract. Any unexpired lease or executory contract or purported lease or
        executory contract not assumed in the Plan.

1.88.   Reorganized Debtor. The post-Confirmation Debtor who will have all rights and
        liabilities as set forth by this Plan.

1.89.   Restaurant. The Debtor’s restaurant, Valentia Mediterranean Cuisine, located in
        leased premises at 1450 Brickell Avenue, Suite 110, Miami, Florida 33131.

1.90.   Retained Action. Any claim, cause of action, right of action, suit or proceeding,
        whether in law or in equity, whether known or unknown, which the Debtor or the
        Estate may hold against any Person, including Madison Acquisitions, Inc. and
        Merchant Advance, LLC, and inter alia: (i) any and all claims that arose before, on
        or after the Petition Date; (ii) claims and causes of action against any Persons for
        failure to pay for products or services provided or rendered by the Debtor; (iii)
        claims and causes of action seeking the recovery of the Debtor’s accounts receivable
        or other receivables or rights to payment created or arising in the ordinary course of
        the Debtor’s business, including without limitation, claim overpayments and tax
        refunds; and (iv) all causes of action that are Avoidance Actions.

1.91.   Schedules. The Schedules of Assets and Liabilities the Debtor filed in the
        Bankruptcy Case, as they may be amended from time to time in accordance with
        Bankruptcy Rule 1009.

1.92.   Secured Claim. Any Claim against the Debtor to the extent secured by a Lien on any
        property of the Debtor on the Petition Date which has not been avoided or
        disallowed by the Bankruptcy Court, to the extent of the value of said property as
        provided in § 506(a) of the Bankruptcy Code.

1.93.   Secured Creditor. Any creditor that is the holder of a Secured Claim.

1.94.   Subordinated Claim. Any Unsecured Claim that is subordinated in priority to all
        other Allowed Unsecured Claims pursuant to the provisions of § 510 of the
        Bankruptcy Code or other applicable law.


                                              10
        Case 18-25653-RAM        Doc 134     Filed 06/17/19    Page 12 of 40


1.95.   Substantial Consummation. Substantial Consummation shall encompass the
        definition provided in § 1101(2) of the Bankruptcy Code and will be deemed to have
        occurred upon the Effective Date.

1.96.   Tax Creditor. Any Creditor that holds a tax claim.

1.97.   Time. Whenever the time for the occurrence or happening of an event as set forth in
        this Plan falls on a day which is a Saturday, Sunday, or legal holiday under the laws
        of the United States of America or the State of Florida, then the time for the next
        occurrence or happening of said event shall be extended to the next day following
        which is not a Saturday, Sunday, or legal holiday.

1.98.   Transaction. The Bechna Purchase Transaction described in this Plan, which will
        provide the source of funds from which all Distributions will be made.

1.99.   Ultimately Allowed Claim. Any Contested Claim that subsequently becomes an
        Allowed Claim.

1.100. Unimpaired Claim. Any class of Creditors whose Claims are not impaired under the
       Plan in accordance with § 1124 of the Bankruptcy Code.

1.101. Unsecured Claim. Any Claim other than a Secured Claim, a Priority Tax Claim, a
       Priority Wage Claim, or an Administrative Expense Claim.

1.102. Unsecured Creditor. Any creditor that is the holder of an Unsecured Claim.

1.103. Unsecured Lender Claim. Any Claim other than a Secured Claim, a Priority Claim, a
       Priority Tax Claim, an Unsecured Vendor Claim or an Administrative Expense
       Claim.

1.104. Unsecured Lender Creditor. Any creditor that is the holder of an Unsecured Lender
       Claim.

1.105. Unsecured Vendor Claim. Any Claim other than a Secured Claim, a Priority Claim, a
       Priority Tax Claim, an Unsecured Lender Claim or an Administrative Expense
       Claim.

1.106. Unsecured Vendor Creditor. Any creditor that is the holder of an Unsecured Claim.

1.107. Valentia Assets. One hundred percent (100%) of the assets of the Debtor, including
       but not limited to furniture, fixtures, equipment, inventory, liquor license,
       receivables, trade name, good will, customer lists and intangible assets.

1.108. Valentia Membership Interests. One hundred percent (100%) of the membership
       interests in the Debtor, a Florida Limited Liability Company, which currently are
       wholly owned by Ivan Marzal. Upon confirmation of this Chapter 11 Plan, one
       hundred percent (100%) of the membership interests in the Reorganized Debtor will
       be wholly owned by Bechna, LLC.
                                             11
              Case 18-25653-RAM         Doc 134     Filed 06/17/19    Page 13 of 40



       1.109. Valentia Sale. The sale of the Valentia Membership Interests and Valentia Assets to
              Bechna as described in this Plan. The Valentia Sale is also called the Bechna
              Purchase Transaction and is described in more detail as defined above.

                                 ARTICLE III
                      BACKGROUND OF THE DEBTOR’S BUSINESS

       3.1.   Description of the Debtor

         Valentia is a small business debtor as defined in 11 U.S.C. § 101(51D), with its principal
place of business in Miami-Dade County, Florida. It was formed in October 2015, and its primary
asset is Valentia Mediterranean Cuisine, a restaurant located at 1450 Brickell Avenue, #110, Miami,
Florida 33131 (the “Restaurant”), which Debtor purchased on April 18, 2016. The Debtor’s owner
and sole member is Ivan Marzal (“Marzal”).

        In April 2016, the Debtor purchased from Lanamar all of the assets of Lanamar’s then-
existing restaurant, Perfecto, for $1,125,000.00 pursuant to an Asset Purchase Agreement
(“Lanamar APA”). The assets purchased by the Debtor included the hard assets as well as
Lanamar’s liquor license and the lease of the premises on which Perfecto was located, subject to
approval of the assignment by the Landlord. In conjunction with the purchase, the Debtor paid
Lanamar cash totaling $125,000.00, and in accordance with the Lanamar APA, the Debtor executed
a promissory note for $1,000,000.00 in favor of Lanamar for the remainder of the purchase price.

        After the purchase closed in April 2016, the Debtor made substantial renovations to the
Restaurant, most significantly the kitchen and therefore the Restaurant did not open for business
until October 2016 when the renovations were completed. The Debtor’s monthly payments of
$25,000.00 to Lanamar commenced when the Restaurant opened. To fund the down payment and
the substantial renovation costs, the Debtor obtained unsecured loans from several parties, but from
the beginning the Debtor had insufficient start-up capital for both the substantial renovation
expenses that were undertaken prior to opening the Restaurant and the up-front costs necessary to
bring the new Restaurant into operation. Even after it opened, the Restaurant was never profitable
enough to meet all of its monthly obligations, working capital was always in short supply, and the
Debtor’s financial difficulties began soon after opening. Although the payments to Lanamar were
later reduced, the Debtor still had difficulty making those payments from the income being
generated. Over 2017 and 2018, the Debtor continued to borrow money, mainly through unsecured
personal loans from various parties, including friends and acquaintances of Marzal, in order to pay
operating expenses.

       As the lack of working capital caused Debtor’s financial difficulties to mount, in June 2018
the Debtor entered into an Agreement for the Purchase and Sale of Future Receipts (“Future
Receipts Agreement”) with Merchant Advance, LLC in New York to obtain working capital.
Pursuant to the Future Receipts Agreement, Merchant Advance paid the Debtor $95,000.00
($100,000.00 minus a “Risk Assessment Fee” of $1,000.00 and an “Origination Fee” of $4,000.00)
against the Debtor’s future receipts of $139,000.00, to be repaid through an automatic daily
deduction of ten percent (10%) of all credit, debit and charge card purchases from Debtor’s
operating bank account, then located at Chase Bank.


                                                    12
                Case 18-25653-RAM              Doc 134       Filed 06/17/19        Page 14 of 40


        At the same time the Future Receipts Agreement was signed, Merchant Advance required
Marzal to execute an Affidavit of Confession of Judgment in which Marzal was required to
authorize entry of a judgment against the Debtor for $139,000.00 less any payments made, plus
interest, costs and legal fees to be calculated at twenty-five percent (25%) of the total amount due.
The Future Receipts Agreement itself is silent as to this 25% attorney’s fee obligation. Thus when
Debtor’s operating bank account was frozen a few months later by the Florida Department of
Revenue as a result of unpaid sales taxes and the automatic deductions to Merchant Advance
ceased, Merchant Advance immediately declared a default and sought a consent judgment against
the Debtor in New York for $125,248.28, which was the total future receipts of $139,000.00, less
approximately $39,000.00 that the Debtor already had repaid, plus costs and attorney’s fees of
$25,000.00 that allegedly has been “confessed” by the Debtor.

                 a. Debtor’s Secured Creditors

        As of the Petition Date, the Debtor had two secured creditors, Lanamar and Merchant
Advance, although the Merchant Advance claim was listed as disputed by the Debtor. Lanamar’s
loan to the Debtor to finance the purchase of the Restaurant was secured by a UCC-1 Financing
Statement filed on March 1, 2017, in which Lanamar asserted that it had a lien on the Debtor’s
furniture, fixtures, original equipment and inventory, new equipment purchased when the kitchen
was renovated, the Alcohol Beverage Retailer License (“Liquor License”), other licenses and
permits, the “shares/stocks” in the Debtor, and the assigned Lease. Lanamar does not have a lien on
the Debtor’s receipts or deposit accounts.

        According to its Complaint filed against the Debtor in Miami-Dade County Circuit Court on
or about October 15, 2018, Lanamar claims it is owed $897,000.00 by the Debtor as a result of
payment defaults by the Debtor since February 2018. While the UCC-1 Financing Statement filed
by Lanamar was adequate to perfect its security interest in the Debtor’s hard assets, it did not
perfect Lanamar’s lien on the Liquor License, which must be filed under specific guidelines with
the Florida Division of Alcohol Beverages and Tobacco (“DABT”). Although the Debtor believes
that other issues exist with respect to Lanamar’s lien on the Debtor’s membership interests, this
Plan provides for the agreed 1 treatment and resolution of the Lanamar Claim, and any such issues
would be encompassed within that resolution.

       Debtor’s other purported secured creditor as of the Petition Date was Merchant Advance,
but while both Lanamar and Merchant Advance assert a lien on the Restaurant’s furniture, fixtures,
equipment and other physical assets, only Merchant Advance purported to have a lien on the
Debtor’s cash collateral. Merchant Advance filed a UCC-1 Financing Statement on October 4,
2018 reflecting a lien, inter alia, on Debtor’s deposit accounts, contract rights, instruments,
payments and general intangibles in addition to Debtor’s inventory, fixtures and equipment.
However, this lien was filed within ninety (90) days prior to the Petition Date and therefore falls



1
         As of this writing, the agreement between Lanamar and Bechna regarding the treatment of the Lanamar Claim
has not been finalized, but the Debtor believes there is consensus on the most essential issues and that the agreement
will finalized shortly. In the event that there are material changes to the agreement, this Plan will be amended
accordingly.


                                                             13
               Case 18-25653-RAM             Doc 134      Filed 06/17/19       Page 15 of 40


within the preference period under 11 U.S.C. §547. 2 On October 24, 2018, the Supreme Court in
Erie County, New York entered a Judgment by Confession for $125,248.28 against the Debtor and
in favor of Merchant Advance based on the Affidavit that Marzal had been required to execute
when the Future Receipts Agreement was signed. 3

                b. Debtor’s Priority Creditors

         As reflected in its Schedules, as of the Petition Date the Debtor had two types of Priority
Creditors: Priority Tax Creditors and Priority Wage Creditors. The Debtor’s primary tax obligation
is to the Internal Revenue Service (“IRS”) for past due payroll withholding taxes. Although the
exact amount due to the IRS has not yet been assessed, in its Schedules the Debtor estimated this
tax obligation at approximately $322,122.

         Unpaid sales taxes owed to the Florida Department of Revenue as of the Petition Date,
totaling approximately $30,557, were paid on Debtor’s behalf post-petition by Bechna in order to
facilitate the Department of Revenue’s prompt transfer of the liquor license from Lanamar to the
Debtor following proceedings before the Court in connection with that license. Additionally,
approximately $6,000 is owed to Miami-Dade County for intangible and/or tourist taxes.

       The Debtor also has two Priority Wage Creditors who are owed unpaid wages earned during
the 180 day period prior to the Petition Date, totaling approximately $8,830.

                c. Debtor’s Unsecured Creditors

        Debtor’s Unsecured Creditors are comprised of vendors, trade creditors, utilities and
creditors who made unsecured loans to the Debtor for operating or other expenses. This Plan
divides the Unsecured Creditors into two classes: Convenience Claims of $2,500 or less, and
general Unsecured Claims in excess of $2,500. As of the Petition Date, the Debtor’s estimated total
obligation to all Unsecured Creditors is approximately $1,045,967.

        3.2.    Significant Chapter 11 Events

        Early in the case the Debtor sought the Court’s authority to use cash collateral, which was
not opposed by Merchant Advance, the only creditor which arguably has a lien on the Debtor’s cash
collateral. The Debtor was granted authority to use cash collateral on an interim basis on January
18, 2019. That interim authority has been continued several times and a final cash collateral hearing
is scheduled for July 16, 2019 at 2:00 p.m.

      Also early in the case, the Debtor was required to file an emergency motion to enforce the
automatic stay against Lanamar and to compel the transfer of estate property, which resulted from
Lanamar’s refusal to execute documents necessary to transfer Lanamar’s liquor license to the

2
         The Debtor will be filing an avoidance action and claim objection against Merchant Advance prior to the
confirmation hearing. This Plan does not provide for any Distributions to Merchant Advance unless and until that
action has been resolved and the Court determines that amounts are due to Merchant Advance.
3
         The Debtor disputes the amount of the Merchant Advance Judgment by Confession, particularly with respect
to the amount of the “confessed” attorneys’ fees.

                                                           14
                Case 18-25653-RAM             Doc 134       Filed 06/17/19        Page 16 of 40


Debtor, which had not been done at the time of the Lanamar APA in April 2016. After two
emergency hearings, the Court found a violation of the automatic stay and ordered Lanamar to
execute the necessary documents to allow the Debtor to obtain the license transfer by the Florida
Division of Alcohol Beverages and Tobacco. In conjunction therewith, the Court granted Lanamar
a post-petition adequate protection lien on the liquor license.

        3.3. Retention of Counsel and Other Chapter 11 Matters

             a. Debtor’s Professionals

        The Debtor has retained professionals to represent it in this Chapter 11 Case, including: (i)
the Debtor’s Chapter 11 counsel, Aaronson Schantz Beiley P.A., whose retention was approved by
Order dated January 14, 2019 [ECF 23]; (ii) the Debtor’s accountant, VMBG Accounting, whose
retention was approved by Order dated April 22, 2019 [ECF 118]; and (iii) the Debtor’s special
counsel to handle the liquor license and related regulatory issues, Samuel A. Rubert, P.A., whose
retention also was approved by Order dated April 22, 2019 [ECF 119].

             b. Compromise with Lanamar

        Since April 2019, Bechna and the Debtor have been negotiating with Lanamar in an effort to
resolve Lanamar’s Secured Claim. The proposed treatment of Lanamar as set forth in this Plan
reflects terms to which the parties have agreed over the course of those negotiations, 4 including the
total amount to be paid and the time period over which the payments are to be made, but as of the
filing of this Plan that agreement has not been finalized or executed. Once finalized, the Debtor will
amend the Plan if necessary to reflect the final terms of that agreement. This Plan also provides for
the treatment of Lanamar’s claim in the event the agreement is not finalized.

                                              ARTICLE IV
                                      PROPOSED SALE OF THE DEBTOR

        This Plan provides for, and is based on, a proposed sale of the Debtor, including one
hundred percent (100%) of the membership interests in the Debtor and all of the Debtor’s tangible
and intangible assets, to Bechna. Upon Plan confirmation, Bechna will become the owner of the
Reorganized Debtor, free and clear of all liens, claims, interests and encumbrances except as
contained in this Plan. For the consideration to be paid, Bechna will provide the cash required to
pay all Distribution amounts due on the Effective Date as described in this Plan (which funds are in
addition to substantial cash infusions which Bechna has made to the Debtor during the Chapter 11
Case to assist Debtor with post-petition operating expenses), as well as the funds necessary to pay
all future Plan Distributions to be made over the life of this Plan to Creditors holding Allowed
Claims through the Reorganized Debtor.

                                     ARTICLE V
                   SUMMARY OF BANKRUPTCY AND CHAPTER 11 PROCEDURE


4
          One of the remaining issues in dispute is the month in which accrual of Bechna’s payments to Lanamar would
begin, April or June. The payment schedule attached to this Plan reflects accrued payments commencing in June, but to
date that term has not been agreed to by Lanamar.

                                                             15
              Case 18-25653-RAM          Doc 134      Filed 06/17/19     Page 17 of 40


       5.1     Property of the Estate

       The commencement of a Chapter 11 Case creates an estate comprising all the legal and
equitable interests of the Debtor in property as of the date the petition is filed. Sections 1101, 1107,
and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its business and
remain in possession of its property as a “Debtor-in-Possession” unless the Bankruptcy Court orders
the appointment of a trustee or custodian. No trustee or custodian has been appointed in this case.

       5.2     Automatic Stay

        Pursuant to Section 362 of the Bankruptcy Code, the filing of a Chapter 11 petition operates
as an automatic stay applicable to all entities of various actions, including actions to collect pre-
petition claims from the Debtor or otherwise interfere with its property or business, unless otherwise
ordered or permitted by the Bankruptcy Court.

       5.3     Plan of Reorganization

       This Plan sets forth the terms of the Debtor’s financial reorganization. Section 1121 of the
Bankruptcy Code provides that only a debtor may file a plan within a certain period after filing a
bankruptcy petition, known as the exclusivity period. This Plan has been filed before the expiration
of such exclusivity period.

       5.4     Disclosure Statement

        An acceptance or rejection of a Plan may not be solicited after the commencement of a
Chapter 11 case from the holder of a claim or equity interest unless, at the time of or before such
solicitation, there is transmitted to such holder, the Plan and a written Disclosure Statement
approved by the Court as “containing adequate information,” after notice and a hearing on the
contents therein. “Adequate information” means information of a kind, and in sufficient detail, as
far as is reasonably practicable in light of the nature and history of the Debtor and the condition of
the Debtor’s books and records that would enable a hypothetical, reasonable investor typical of
holders of claims or interests of the relevant Class, to make an informed judgment about the Plan.
This Plan contains both the Plan and Disclosure statement of the Debtor.

       5.5     Acceptance and Confirmation of Plan

       As a condition of confirmation of the Plan, the Bankruptcy Code requires the Court
determine that: (i) the Plan complies with the technical requirements of Chapter 11 of the
Bankruptcy Code; and (ii) the Debtor’s disclosures concerning the Plan have been adequate and
have included information concerning all payments made or promises by the Debtor in connection
with the Plan and the Chapter 11 Case.

        Section 1129 of the Bankruptcy Code, which sets forth the requirements that must be
satisfied in order for the Plan to be confirmed, lists the following requirements for the approval of
any plan of reorganization, to the extent they are applicable in this particular case:

       1.      A plan must comply with the applicable provisions of the Bankruptcy Code,
               including, inter alia, § 1123(a)(4), which provides that a plan must “provide the
                                                      16
     Case 18-25653-RAM          Doc 134      Filed 06/17/19      Page 18 of 40


     same treatment for each claim or interest of a particular class, unless the holder of a
     particular claim or interest agrees to a less favorable treatment of such particular
     claim or interest.” Such anti-discrimination provision applies to contingent claims
     (such as guaranty claims) as well as all other claims and interests.

2.   The proponent of a plan must comply with the applicable provisions of the
     Bankruptcy Code.

3.   A plan must be proposed in good faith and not by any means forbidden by law.

4.   Any payment made or to be made by the proponent, by the debtor, or by a person
     issuing securities or acquiring property under a plan, for services or for costs and
     expenses in or in connection with the case, or in connection with such plan and
     incident to the case, must be approved by, or be subject to the approval of, the court
     as reasonable.

5.   (A)(i) The proponent of a plan must disclose the identity and affiliations of any
     individual proposed to serve, after confirmation of such plan, as a director, officer, or
     voting trustee of the debtor, an affiliate of the debtor participating in a joint plan with
     the debtor, or a successor to the debtor under such plan; and,

     (ii) The appointment to, or continuance in, such officer or individual, must be
          consistent with the interests of creditors and equity security holders and with
          public policy; and

     (B) The proponent of a plan must disclose the identity of any insider that will be
         employed or retained by the reorganized debtor, and the nature of any
         compensation of each insider.

6.   Any governmental regulatory commission with jurisdiction, after confirmation of a
     plan, over the rates of the debtor must approve any rate change provided for in such
     plan, or such rate change is expressly conditioned on such approval. The Plan
     proposes no such change, nor does the Debtor have rates over which any
     governmental authority exercises jurisdiction.

7.   Each holder of a claim or interest in an impaired class of claims or interest must have
     accepted the plan or must receive or retain under the plan on account of such claim
     or interest property of a value, as of the effective date of the plan, that is not less than
     the amount that such holder would so receive or retain if the debtor were liquidated
     under chapter 7 of the Bankruptcy Code on such date.

8.   With respect to each class of claims or interest, such class must accept the plan or not
     be impaired under the plan (subject to the cramdown provision.)

9.   Except to the extent that the Holder of a particular claim has agreed to a different
     treatment of such claim, a plan must provide that:



                                             17
              Case 18-25653-RAM          Doc 134     Filed 06/17/19     Page 19 of 40


               (A) with respect to an administrative claim and certain claims in an involuntary case,
                   on the effective date of the plan, the Holder of the claim will receive on account
                   of such claim cash equal to the allowed amount of the claim;

               (B) with respect to a class of priority wage, employee benefit, consumer deposit and
                   certain other claims described in 11 U.S.C. § 507(a)(3)-(6), each holder of a
                   claim of such class will receive:

                   (i) if such class has accepted the plan, deferred cash payments of a value, as of
                       the effective date of the plan, equal to the allowed amount of such claim;

                   (ii) if such class has not accepted the plan, cash on the effective date of the plan
                        equal to the allowed amount of such claim.

               (C) with respect to a priority tax claim of a kind specified in 11 U.S.C. § 507(a)(8),
                   the holder of such claim will receive on account of such claim deferred cash
                   payments, over a period not exceeding six years after the date of assessment of
                   such claim, of a value, as of the date of assessment of such claim of a value, as of
                   the effective date of the plan equal to the allowed amount of such claim.

       10.     If a class of claims is impaired under a plan, at least one class of claims that is
               impaired under such plan must have accepted the plan, determined without including
               any acceptance of the plan by any insider.

       11.     Confirmation of a plan must not be likely to be followed by the liquidation, or the
               need for further financial reorganization, of the Debtor or any successor to the
               Debtor under the plan, unless such liquidation or reorganization is proposed in the
               plan. This is the so-called “feasibility” requirement.

       12.     All fees payable under 28 U.S.C. § 1930, as determined by the Court at the hearing
               on confirmation of the plan, must have been paid or the plan must provide for the
               payment of all such fees on the effective date of the plan.

       13.     A plan must provide for the continuation after its effective date of payment of all
               retiree benefits, as that term is defined in 11 U.S.C. § 1114, at the level established
               pursuant to 11 U.S.C. § 1114(e)(1)(B) or (g), at any time prior to confirmation of
               such plan, for the duration of the period the debtor has obligated itself to provide
               such benefits. The Debtor has no such benefits.

       5.6     Voting

               5.6.1. Who May Vote or Object?

       A Creditor or equity holder has a right to vote for or against the Plan only if that Creditor or
equity holder has a Claim or equity interest that is both: (a) allowed (or allowed for voting
purposes); and (b) impaired. Any party in interest may object to the confirmation of the Plan if the
party believes that the requirements for confirmation are not met. Many parties in interest, however,
are not entitled to vote to accept or reject the Plan. Section 1126(g) of the Code provides that a
                                                      18
              Case 18-25653-RAM         Doc 134      Filed 06/17/19    Page 20 of 40


Class is deemed not to have accepted a plan if such Class will not receive or retain any property
under the plan.

               5.6.2. What Is an Allowed Claim or an Allowed Equity Interest?

        Only the holder of an Allowed Claim or an Allowed equity interest has the right to vote on
the Plan. Generally, a Claim or equity interest is allowed if either: (a) the Debtor has scheduled the
Claim or equity interest on its Schedules, unless the Claim has been scheduled as disputed,
contingent, or unliquidated; or (b) the Creditor has filed a Proof of Claim or Equity Interest, and no
objection has been filed to such Proof of Claim or Equity Interest. When a Claim or equity interest
is not allowed, the holder of the Claim or equity interest cannot vote unless, after notice and
hearing, the Court either overrules the objection or allows the Claim or equity interest for voting
purposes pursuant to Rule 3018(a) of the Bankruptcy Rules.

       In this case, the deadline for filing a proof of claim for non-governmental entities expired on
April 25, 2019. The deadline for governmental agencies to file a proof of claim is June 17, 2019.
The Claims Objection Date will be one (1) year after the Effective Date.

           5.6.3. What Is an Impaired Claim or Impaired Equity Interest?

          As noted above, the holder of an Allowed Claim or equity interest has the right to vote only
if it is in a Class that is “impaired” under the Plan. As provided in § 1124 of the Bankruptcy Code, a
Class is considered impaired if the Plan alters the legal, equitable, or contractual rights of the
members of that Class.

           5.6.4. Who is NOT Entitled to Vote?

       The holders of the following types of Claims and/or equity interests are not entitled to vote
to accept or reject the Plan:

               •   Holders of any Claim or equity interest that has been disallowed by an order of
                   the Court;

               •   Holders of any other Claim or equity interest that are not Allowed Claims or
                   Allowed “equity interest” (as defined in the Plan), unless they have been
                   “allowed” for voting purposes;

               •   Holders of any Claim or equity interest in unimpaired Classes;

               •   Holders of Claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8)
                   of the Bankruptcy Code;

               •   Holders of any Claim or equity interest in Classes that do not receive or retain
                   any value under the Plan; and,

               •   Administrative Creditors.


                                                     19
              Case 18-25653-RAM           Doc 134     Filed 06/17/19      Page 21 of 40


       Even if you are not entitled to vote on the Plan, you have a right to object to the
confirmation of the Plan and to the adequacy of the Disclosure Statement.

           5.6.5. Who Can Vote in More Than One Class?

        Any Creditor whose Claim has been allowed in part as a Secured Claim and in part as an
Unsecured Claim, or who otherwise holds Claims in multiple classes, is entitled to accept or reject
the Plan in each capacity and should cast one ballot for each Claim.

           5.6.6. Votes Necessary to Confirm the Plan

       If impaired classes exist, the Court cannot confirm the Plan unless: (1) all impaired Classes
have voted to accept the Plan, or (2) at least one impaired class of Creditors has accepted the Plan
and, the Plan does not discriminate unfairly and is fair and reasonable in accordance with Section
1129(b) of the Bankruptcy Code. The Court is obligated to consider certain criteria in respect to
secured creditors, unsecured creditors, and equity interest holders when it makes a determination
under Section 1129(b).

           5.6.7. Votes Necessary for a Class to Accept the Plan?

        A class of Claims accepts the Plan if both of the following occur: (1) the holders of more
than one-half (1/2) of the Allowed Claims in the class who vote, cast their votes to accept the Plan;
and (2) the holders of at least two-thirds (2/3) in dollar amount of the Allowed Claims in the class
who vote, cast their votes to accept the Plan. A class of equity interests accepts the Plan if the
holders of at least two-thirds (2/3) in amount of the Allowed equity interests in the class, who vote,
cast their votes to accept the Plan.

           5.6.8. Impairment

        A class of Claims or equity interests is “impaired” unless (1) the Plan leaves unaltered the
legal, equitable, or contractual rights attaching to the Claims or equity interest; or (2) the Plan cures
a default, reinstates the maturity of the debt, and compensates for any reliance upon the default.

           5.6.9. Confirmation Standards

               A. Generally

        The Plan Proponent must meet all applicable requirements of Section 1129(a) of the
Bankruptcy Code. These requirements include, among other things, that: (a) the Plan complies with
applicable provisions of Title 11, United States Code and other applicable law; (b) the Plan is
proposed in good faith; (c) at least one impaired Class of Claims accepts the Plan (without counting
votes of insiders); (d) the Plan distributes to each Creditor and equity interest Holder at least as
much as the creditor or equity holder would receive in a chapter 7 liquidation case, unless the
Creditor or equity interest Holder votes to accept the Plan; and, (e) the Plan is feasible. These
requirements are not the only requirements listed in Section 1129 of the Bankruptcy Code, and they
are not the only requirements for Confirmation

               B. Cramdown
                                                       20
              Case 18-25653-RAM          Doc 134      Filed 06/17/19     Page 22 of 40



         The Bankruptcy Court may also confirm the Plan even though fewer than all the classes of
impaired claims and interests have accepted the Plan. If the Plan is to be confirmed despite the
rejection of a class of impaired claims or interests, then the proponent of the Plan must show,
among other things, that the Plan does not discriminate unfairly and that the Plan is fair and
equitable with respect to each impaired class of claims or interest that has not accepted the Plan. In
determining under Section 1129(b) whether the Plan does not discriminate unfairly and that the Plan
is fair and equitable with respect to each impaired class of claims or interests, the Court is obligated
to consider certain criteria in respect to secured creditors, unsecured creditors, and equity interest
holders.

               C. Liquidation Analysis

        To confirm the Plan, the Court must find that all Creditors and equity interest Holders who
do not accept the Plan will receive at least as much under the Plan as such Creditors and/or equity
interest Holders would receive in a liquidation under Chapter 7 of the Bankruptcy Code.

               D. Feasibility

        The Court must find that confirmation of the Plan is not likely to be followed by a
liquidation, or the need for further financial reorganization of the Debtor (or any successor to the
Debtor), unless such liquidation or reorganization is proposed in the Plan.

                                 ARTICLE VI
                ADMINISTRATIVE CLAIMS AND OPERATING EXPENSES

       6.1. Administrative Claims, Treatment and Payment.

         As provided in Section 1123(a)(1) of the Bankruptcy Code, Administrative Claims against
the Debtor will not be classified for purposes of voting or receiving distributions under the Plan. All
such Claims will be treated separately as unclassified Claims and obligations on the terms set forth
in this Article VI.

       6.2. Administrative Claimants.

               6.2.1. Ongoing Operating Costs of Business. All ordinary course operating costs
                      and expenses of Valentia which are outstanding on the Effective Date,
                      including any actual and necessary costs and expenses of operating the
                      Debtor’s business, any business-related indebtedness or obligation incurred
                      or assumed by the Debtor during this Chapter 11 Case and all post-petition
                      taxes, shall continue to be paid in the ordinary course.

               6.2.2. Professional Fees – ASBPA. The Debtor’s Chapter 11 counsel, Aaronson
                      Schantz Beiley P.A. (“ASBPA”), was retained and approved by the Court
                      nunc pro tunc as of the Petition Date [ECF 62]. At this time, the Debtor does
                      not know the total amount of attorneys' fees and costs that ultimately will be
                      sought by ASBPA. Total fees and costs for this case may be approximately
                      $250,000.00, although this is solely an estimate. The total fees in this case
                                                      21
Case 18-25653-RAM        Doc 134     Filed 06/17/19     Page 23 of 40


       will depend upon the issues that may be presented and the legal work
       involved in resolving these issues, including resolution of the anticipated
       avoidance action and claim objection against Merchant Advance. ASBPA
       was paid an initial retainer of $50,000.00 on Debtor’s behalf by Benjamin
       Navarro, the principal of Bechna. Prior to the Confirmation Hearing,
       ASBPA will file an Application for Fees and Reimbursement of Expenses
       which will detail the professional services rendered and costs incurred, for
       review by the Court at Confirmation Hearing. The Court will rule upon the
       Fee Application and award fees based upon the reasonableness of the
       Application and prevailing case law.

       Additionally, in the event that adversary litigation against Merchant Advance,
       LLC continues after the Confirmation Hearing, it may be necessary for
       ASBPA to file one or more Post-Confirmation Applications for Fees and
       Reimbursement of Expenses for professional services rendered and costs
       incurred in connection with the Merchant Advance adversary litigation.

6.2.3. Professional Fees – Rubert. The Debtor’s special counsel, Samuel A. Rubert,
       Esq. and Samuel A. Rubert, P.A. (“Rubert”) also was retained and approved by
       the Court nunc pro tunc as of the Petition Date [ECF 119]. Rubert was
       retained as special counsel to represent the Debtor in connection with all
       liquor licensing issues, including the transfer the liquor license from Lanamar
       Group, LLC and all related compliance and licensing matters associated with
       the transfer. At this time, the services provided by Rubert to the Debtor
       essentially have been completed, and the estimated amount of attorneys' fees
       and costs that will be sought by Rubert are $4,300.00 for services rendered as
       special counsel. Prior to the Confirmation Hearing, Rubert will file an
       Application for Fees and Reimbursement of Expenses which will detail the
       professional services rendered and costs incurred for review by the Court at
       Confirmation Hearing. The Court will rule upon the Fee Application and
       award fees based upon the reasonableness of the Application and prevailing
       case law.

6.2.4. Professional Fees – VMBG. The Debtor’s Chapter 11 accountant, Caridad
       Vasallo, CPA and the accounting firm of VMBG Accounting (“VMBG”) was
       retained and approved by the Court nunc pro tunc to March 15, 2019 [ECF
       118] to provide accounting, tax and related financial services in this Chapter
       11 case, including preparation of Debtor’s payroll tax returns and submission
       of Debtor’s Chapter 11 monthly operating reports. At this time, VMBG’s
       professional fees are approximately $7,800.00 but the Debtor does not know
       the total amount of professional fees and costs that ultimately will be sought
       by VMBG. Total fees and costs for this case may be approximately $10,000,
       although this is solely an estimate. The total fees in this case will depend in
       part on the anticipated work involved in negotiating the Debtor’s payroll tax
       obligation with the Internal Revenue Service. Prior to the Confirmation
       Hearing, VMBG will file an Application for Fees and Reimbursement of
       Expenses which will detail the professional services rendered and costs
       incurred for review by the Court at Confirmation Hearing. The Court will
                                     22
              Case 18-25653-RAM           Doc 134     Filed 06/17/19      Page 24 of 40


                       rule upon the Fee Application and award fees based upon the reasonableness
                       of the Application and prevailing case law.

                       VMBG may be required to file Post-Confirmation Applications for Fees and
                       Reimbursement of Expenses for professional services rendered and costs
                       incurred in connection with negotiating the Debtor’s payroll tax obligation
                       with the Internal Revenue Service.

               6.2.5. United States Trustee. The Debtor may owe fees to the Office of the United
                      States Trustee. Fees owed to the Office of the United States Trustee are
                      determined by statute (28 U.S.C. § 1930) and are based upon disbursements
                      made by the Debtor.

       6.3. Treatment of Administrative Claims

               6.3.1. Professional Fees. Except to the extent that the Holder of Claims for
                      Professional Fees agrees to a different treatment, any Claims for Professional
                      Fees are entitled to be paid on the Effective Date of the Plan, cash equal to
                      the approved amount of such claims.

               6.3.2. United States Trustee. The Debtor shall pay the U.S. Trustee in full on the
                      Effective Date all sums required pursuant to 28 U.S.C. 1930(a)(6). The
                      Debtor will be requesting that the Court close this case immediately after the
                      Effective Date, which will curtail further U.S. Trustee fees.

                                   ARTICLE VII
              CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

       7.1 Classification and Impairment of Claims.

        The categories of Claims and Interests set forth below classify all Claims against and
Interests in the Debtor for all purposes of this Plan and indicate whether such claims are impaired
under the Plan. A Claim or Interest shall be deemed classified in a particular Class only to the
extent the Claim or Interest qualifies within the description of that Class and shall be deemed
classified in a different Class to the extent that any portion of such Claim or Interest qualifies within
the description of such different Class. The treatment with respect to each Class of Claims and
Interests provided for in Article VII shall be in full and complete satisfaction, release and discharge
of such Claims and Interests, except as otherwise provided in the Plan or the Confirmation Order.
Claims and Interests are divided into the classes described below.

       7.2. Impaired and Unimpaired Classes.

        There are Impaired Classes under the Plan, which will be paid in accordance with the
treatment below. All non-Impaired Classes will be paid in full on the Effective Date, or they will be
paid as permitted by the Code.

       7.3. Treatment.

                                                       23
             Case 18-25653-RAM          Doc 134    Filed 06/17/19     Page 25 of 40


       The following sets forth the specific treatment of, and consideration to be received by,
holders of Allowed Claims or Allowed Interests:
 Class        Description          Amount                      Treatment                  Impaired


Class 1   Allowed Secured       $550,000.00       Class 1, Lanamar Group, LLC, has       Yes
          Claim of Lanamar                        an Allowed Secured Claim against
          Group, LLC                              the Debtor totaling $550,000.00
                                                  pursuant to a Resolution Agreement
                                                  between Lanamar and Bechna, with
                                                  Debtor’s consent, which fully
                                                  resolves the Lanamar Claim, as
                                                  authorized by 11 U.S.C. §1123(b)(5).
                                                  The Resolution Agreement has not
                                                  been finalized as of this writing. If
                                                  the Parties are unable to finalize the
                                                  Resolution Agreement, Class 1 will
                                                  be paid as set forth in Article V.
                                                  Pursuant to the Resolution
                                                  Agreement, Lanamar will receive
                                                  nineteen (19) increasing monthly
                                                  payments and will waive its
                                                  Unsecured Claim against the Debtor
                                                  for the remaining balance of the
                                                  Lanamar Claim.

                                                  Class 1 will be paid in accordance
                                                  with the payment schedule attached
                                                  as Exhibit “A” to this Plan, with all
                                                  payments accruing from June 2019
                                                  through Plan confirmation to be paid
                                                  to Lanamar on the Plan Effective
                                                  Date. Upon completion of the
                                                  payments to Class 1, the Class 1
                                                  Allowed Claim will be deemed fully
                                                  satisfied.

                                                  The Debtor will file an amended
                                                  Exhibit “A” and/or Plan if the terms
                                                  reflected herein are materially
                                                  different in the final Resolution
                                                  Agreement.
Class 2   Allowed Secured       $0.00             Class 2, Merchant Advance, LLC,         Yes
          Claim of Merchant                       has a disputed claim of $125,000.00
          Advance, LLC                            which was purportedly secured by a
                                                  lien recorded against the Debtor
                                                  within the 90-day preference period.
                                                     24
             Case 18-25653-RAM         Doc 134    Filed 06/17/19     Page 26 of 40


                                                 Debtor disputed the Merchant
                                                 Advance claim in its Schedules and
                                                 Merchant Advance did not timely
                                                 file a Proof of Claim. The Debtor
                                                 intends to file an adversary
                                                 complaint to avoid the Merchant
                                                 Advance lien and object to the
                                                 Merchant Advance claim.

                                                 While the Debtor believes that this is
                                                 an Unsecured Claim, if the Class 2
                                                 is deemed to be a Secured
                                                 Claim,such claim will be paid in full
                                                 on the Effective Date. The Allowed
                                                 Unsecured Claim of Class 2, if so
                                                 determined, will be paid as part of
                                                 Class 7 below.


Class 3a   Allowed Priority    $322,121.99       Class 3a, the Internal Revenue        No
           Claim of Internal                     Service (“IRS”), has an Allowed
           Revenue Service                       Priority Claim against the Debtor for
                                                 unpaid payroll taxes, the amount of
                                                 which the Debtor estimated in its
                                                 Schedules at $322,121.99. The
                                                 actual amount of the Allowed
                                                 Priority Claim of Class 3a will be
                                                 later determined through assessments
                                                 by Class 3a and/or negotiations
                                                 between the Debtor and Class 3a.
                                                 The Debtor will pay the Allowed
                                                 Priority Claim of Class 3a in equal
                                                 quarterly Plan Distributions over the
                                                 Plan Period, which is five (5) years
                                                 from December 17, 2018, the date of
                                                 the order of relief in this case.

                                                 Class 3a is unimpaired because this
                                                 treatment is consistent with 11
                                                 U.S.C. § 1129(a)(9)(C).


Class 3b   Allowed Priority    $0.00             Class 3b, the Florida Department of      No
           Claim of Florida                      Revenue (“FDOR”) had a pre-
           Department of                         petition priority claim against the
           Revenue                               Debtor for sales taxes, which Debtor
                                                 estimated in its Schedules to be
                                                 $40,000.00. However, in

                                                   25
             Case 18-25653-RAM        Doc 134    Filed 06/17/19      Page 27 of 40


                                                conjunction with liquor license
                                                transfer issues that were before the
                                                Bankruptcy Court early in the
                                                Chapter 11 case and in order to
                                                facilitate the immediate transfer, the
                                                pre-petition sales taxes owed by the
                                                Debtor to FDOR, which totaled
                                                $30,556.81, were paid in full by
                                                Bechna, the purchaser of the Debtor
                                                as described in this Plan.
                                                Accordingly, no Distributions to
                                                Class 3b are provided by this Plan.


Class 3c   Allowed Priority   $6,000.00         Class 3c, Miami-Dade County Tax           No
           Claim of Miami-                      Collector, has an Allowed Priority
           Dade County Tax                      Claim against the Debtor for unpaid
           Collector                            intangible and/or tourist taxes, the
                                                amount of which the Debtor
                                                estimated in its Schedules at
                                                $6,000.00. The actual amount of the
                                                Allowed Priority Claim of Class 3c
                                                will be later determined through
                                                assessments by Class 3c and/or
                                                negotiations between the Debtor and
                                                Class 3c. The Debtor will pay the
                                                Allowed Priority Claim of Class 3c
                                                in equal quarterly Plan Distributions
                                                over the Plan Period, which is five
                                                (5) years from December 17, 2018,
                                                the date of the order of relief in this
                                                case.

                                                Class 1c is unimpaired because this
                                                treatment is consistent with 11
                                                U.S.C. § 1129(a)(9)(C).

                                                However, in the event that the
                                                Allowed Priority Claim of Class 3c
                                                is determined to be $5,000.00 or less,
                                                then Class 3c may elect to be treated
                                                in the same manner as a Class 6
                                                Allowed Convenience Claim.



Class 3d   Allowed Priority   $0.00             Class 3d, the City of Miami, was          No.
           Claim of City of                     scheduled by Debtor for an

                                                  26
            Case 18-25653-RAM      Doc 134    Filed 06/17/19      Page 28 of 40


          Miami                              “unknown” amount owed as
                                             “surtax.” Since filing its Schedules,
                                             the Debtor has been unable to
                                             ascertain any amounts owed to Class
                                             3d for surtaxes. Accordingly, no
                                             Distributions to Class 3d are
                                             provided by this Plan. In the event
                                             that Class 3d files a timely proof of
                                             claim for amounts owed by Debtor,
                                             then the Debtor will pay the Allowed
                                             Priority Claim of Class 3d in equal
                                             quarterly Plan Distributions over the
                                             Plan Period, which is five (5) years
                                             from December 17, 2018, the date of
                                             the order of relief in this case.

                                             Class 1c is unimpaired because this
                                             treatment is consistent with 11
                                             U.S.C. § 1129(a)(9)(C).

                                             However, in the event that the
                                             Allowed Priority Claim of Class 3d
                                             is determined to be $5,000.00 or less,
                                             then Class 3d may elect to be treated
                                             in the same manner as a Class 6
                                             Allowed Convenience Claim.



Class 4   Allowed Priority    $8,830.19      Class 4, Wage Claimants                  No
          Wage Claims                        Abel Leseaille and Luis Navarro,
                                             have Allowed Priority Claims
                                             against the Debtor, pursuant to 11
                                             U.S.C. §507(a)(4), for pre-petition
                                             wages totaling $8,830.19 ($4,879.74
                                             and $3,950.45 respectively).

                                             Each of the Allowed Priority Wage
                                             Claims of Class 4 will be paid in full
                                             on the Plan Effective Date.
Class 5   Allowed Unsecured   $64,084.00     Class 5, 1450 Brickell, LLC, is the      No
          Claim of Lessor                    lessor of the nonresidential premises
                                             on which Debtor’s Restaurant is
                                             located pursuant to an unexpired
                                             Lease. Debtor is electing to assume
                                             the Lease pursuant to 11 U.S.C.
                                             §365(b)(1), and will cure the rent

                                               27
            Case 18-25653-RAM          Doc 134    Filed 06/17/19      Page 29 of 40


                                                 payment default in three (3) equal
                                                 Distributions of $21,361.34 each, to
                                                 be made to Class 5 on the first three
                                                 Plan Distribution dates, with the First
                                                 Distribution to be made on the
                                                 Effective Date.
Class 6   Allowed              $7,868.66         Class 6 is comprised of Unsecured         Yes
          Convenience Claims                     Creditors holding Allowed
                                                 Unsecured Claims of $2,500.00 or
                                                 less, all of which are vendors, trade
                                                 creditors and utility providers.
                                                 Pursuant to 11 U.S.C. §1122(b), this
                                                 Plan designates all Allowed
                                                 Unsecured Claims of $2,500.00 or
                                                 less as a separate class of claims that
                                                 is reasonable and necessary for
                                                 administrative convenience. All
                                                 Unsecured Claims in Class 6 will be
                                                 deemed Allowed and will be paid a
                                                 total of fifty percent (50%) of the
                                                 amount of each such Convenience
                                                 Claim in a single payment made on
                                                 the Effective Date.
Class 7   Allowed Unsecured    $974,013.97       Class 7 is comprised of Unsecured         Yes
          Claims                                 Creditors holding Allowed
                                                 Unsecured Claims of more than
                                                 $2,500.00. All Allowed Unsecured
                                                 Claims in Class 7 will be paid the
                                                 equivalent of twenty percent (20%)
                                                 of the total amount of each such
                                                 Allowed Unsecured Claim in equal
                                                 quarterly Plan Distributions over the
                                                 Plan Period, which is five (5) years
                                                 from December 17, 2018, the date of
                                                 the order of relief in this case. The
                                                 First Distribution to Class 7 will be
                                                 made on the Effective Date.

                                                 Any Class 7 Creditors holding
                                                 Allowed Unsecured Claims of more
                                                 than $2,500.00 may elect to reduce
                                                 their claim to $2,500.00 and have
                                                 their claim treated as a Class 6
                                                 Claim.
Class 8   Equity Holders       $0.00             Class 8, equity, will receive no          Yes
                                                 Distributions under the Plan. Upon
                                                   28
              Case 18-25653-RAM           Doc 134     Filed 06/17/19      Page 30 of 40


                                                    Plan confirmation, the Bechna
                                                    Purchase Transaction contemplated
                                                    by this Plan will be deemed
                                                    approved and Bechna will become
                                                    owner of the equity interest in the
                                                    Debtor free and clear of all liens,
                                                    claims, interests and encumbrances
                                                    other than as set forth in this Plan
                                                    and the Confirmation Order.

                                 ARTICLE VIII
                ALTERNATIVES TO PLAN AND LIQUIDATION ANALYSIS

    There are three possible consequences if the Plan is rejected or if the Bankruptcy Court refuses
to confirm the Plan: (a) the Bankruptcy Court could dismiss the Debtor’s Chapter 11 Bankruptcy
Case; (b) the Debtor’s Chapter 11 Bankruptcy Case could be converted to a liquidation case under
Chapter 7 of the Bankruptcy Code; or, (c) the Bankruptcy Court could consider an alternative plan
of reorganization proposed by the Debtor or by some other party.

       8.1. Dismissal

    If the Debtor’s Bankruptcy Case was to be dismissed, the Debtor would no longer have the
protection of the Bankruptcy Court and the applicable provisions of the Bankruptcy Code.
Dismissal or conversion would result in the continuation of the Lanamar litigation to recover the
Debtor’s assets which secure Lanamar’s Claim. If successful, there would be no remaining assets
from which other Creditor claims could be paid, likely resulting in zero recovery for other
Creditors.

       8.2. Chapter 7 Liquidation

         If the Plan is not confirmed, it is possible that the Debtor’s Bankruptcy Case will be
converted to a case under Chapter 7 of the Bankruptcy Code, in which case a trustee would be
appointed to liquidate the Debtor’s assets for distribution to creditors in accordance with the
priorities established by the Bankruptcy Code. Whether a bankruptcy case is one under Chapter 7 or
Chapter 11, Secured Claims, Administrative Claims, and Priority Unsecured Claims are entitled to
be paid in full before unsecured creditors receive any funds. The Chapter 7 trustee would be entitled
to receive the compensation allowed under 11 U.S.C. § 326. The trustee's compensation is based on
25% of the first $5,000 or less; 10% of any amount in excess of $5,000 but not in excess of
$50,000; 5% of any amount in excess of $50,000 but not in excess of $1,000,000; and reasonable
compensation not to exceed 3% percent of any amount in excess of $1,000,000, upon all moneys
disbursed or turned over in the case by the trustee to parties in interest, excluding the Debtor, but
including holders of secured claims.

        The Debtor’s Secured Creditor, Lanamar, has a lien on substantially all of the Debtor’s
assets and as a result, there would be little or no assets remaining to be liquidated by a trustee to pay
other Creditors, resulting in a no asset liquidation case.


                                                       29
              Case 18-25653-RAM         Doc 134      Filed 06/17/19    Page 31 of 40


       8.3. Risk Analysis

       The Debtor believes there is minimal risk to the Creditors if the Plan is confirmed, and a
substantially greater benefit to Creditors than would result from either a dismissal or a liquidation.
In either of the former events, the only Creditor likely to recover any portion of its Claim is
Lanamar, the Debtor’s Secured Creditor.

                                    ARTICLE IX
                        DISCLOSURES AND VOTING PROCEDURES

        The Debtor, through counsel and pursuant to Sections 1121 and 1123 of the Bankruptcy
Code and Rule 3016 of the Bankruptcy Rules, proposes its Plan of Reorganization and
incorporated Disclosure Statement under Chapter 11 of the Bankruptcy Code. The Plan provides,
inter alia, the means for distributing funds collected by the Debtor to its Creditors. Creditors have
the opportunity to vote to accept or reject the Plan. The purpose of this incorporated Disclosure
Statement is to provide information deemed to be material, important and appropriate to enable
Creditors to arrive at a reasonably informed decision.

      NO PERSON MAY GIVE ANY INFORMATION OR MAKE ANY
REPRESENTATIONS, OTHER THAN THE INFORMATION AND REPRESENTATIONS
CONTAINED IN THIS PLAN OR THE SOLICITATION OF ITS ACCEPTANCE. ALL
CREDITORS AND INTEREST HOLDERS ARE HEREBY ADVISED AND
ENCOURAGED TO READ THIS PLAN IN ITS ENTIRETY, THE EXHIBITS HERETO
AND OTHER DOCUMENTS REFERENCED AS FILED WITH THE COURT PRIOR TO
OR CONCURRENT WITH THE FILING OF THIS PLAN. SUBSEQUENT TO THE DATE
HEREOF, THERE CAN BE NO ASSURANCE MADE THAT (A) THE INFORMATION
AND REPRESENTATIONS CONTAINED HEREIN ARE MATERIALLY ACCURATE;
OR (B) THAT THIS PLAN CONTAINS ALL MATERIAL INFORMATION.

     THE DISCLOSURES CONTAINED HEREIN ARE REQUIRED TO BE
PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE
AND NOT IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR
OTHER APPLICABLE NON-BANKRUPTCY LAW.

     THE FINANCIAL INFORMATION CONTAINED IN THIS PLAN HAS BEEN
PREPARED BY THE DEBTOR AND ITS COUNSEL AND HAS NOT BEEN SUBJECT TO
INDEPENDENT REVIEW OR CERTIFIED AUDIT. THE DEBTOR HAS MADE EVERY
EFFORT TO ENSURE THE INFORMATION CONTAINED HEREIN IS COMPLETE
AND ACCURATE; HOWEVER, THE DEBTOR IS UNABLE TO WARRANT OR
REPRESENT THIS INFORMATION IS WITHOUT ANY INACCURACY.

    THIS PLAN AND INCORPORATED DISCLOSURE STATEMENT MUST BE
APPROVED BY THE COURT AS CONTAINING “ADEQUATE INFORMATION” FOR
HOLDERS OF CLAIMS AND INTERESTS TO MAKE AN INFORMED DECISION IN
ACCORDANCE WITH SECTION 1125(b) OF THE BANKRUPTCY CODE REGARDING
WHETHER TO ACCEPT OR REJECT THE DEBTOR’S PROPOSED PLAN. APPROVAL
OF THE DISCLOSURES BY THE COURT DOES NOT INDICATE THE COURT
RECOMMENDS EITHER ACCEPTANCE OR REJECTION OF THE PLAN.
                                                     30
              Case 18-25653-RAM         Doc 134      Filed 06/17/19    Page 32 of 40



     YOU SHOULD READ THIS PLAN IN ITS ENTIRETY BEFORE VOTING ON
THE PLAN.

        Section 1126 of the Bankruptcy Code entitles “impaired” classes of claims or interests to
vote to accept or reject a proposed plan of reorganization. If a plan of reorganization contemplates
the full payment of claims on the Effective Date, those classes of claims or interests would not be
entitled to vote to accept or reject the plan as a matter of law.

       All votes to accept or reject the Plan garnered through the ballots distributed in connection
with the Plan will be used to confirm the Plan pursuant to either Section 1129(a) or Section
1129(b) of the Bankruptcy Code. Ballots for acceptance or rejection of the Plan will be provided
subsequently to members of such voting classes that may be defined as impaired.

       For a summary description of the treatment of each Class of Claims and interests and the
estimated value of the Distribution to each Class of Claims and interests, see Article VIII.

        As a Creditor, your vote is important. In order for the Plan to be deemed accepted, of the
ballots cast, Creditors that hold at least two-thirds (2/3) in amount and more than one-half (1/2) in
number of the allowed claims of a Class must accept the Plan in order that such Class be deemed to
have accepted the Plan. However, even if a particular Class or Classes fails to accept the Plan, under
the “cram-down” provisions of the Bankruptcy Code, assuming that the Plan is fair and equitable,
the Debtor may still be afforded the right under the Bankruptcy Code to have the Plan confirmed
over the objections of dissenting Creditors so long as the plan is consistent with other provisions
and limitations set forth in the Bankruptcy Code.

     NO REPRESENTATIONS CONCERNING THE DEBTOR ARE AUTHORIZED
OTHER THAN AS SET FORTH IN THIS PLAN. ANY REPRESENTATIONS OR
INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE, OTHER THAN AS
CONTAINED IN THIS PLAN SHOULD NOT BE RELIED UPON IN ARRIVING AT
YOUR DECISION IN CASTING YOUR BALLOT(S) ON THE PLAN. SUCH
ADDITIONAL REPRESENTATIONS AND INDUCEMENTS SHOULD BE REPORTED
TO COUNSEL FOR THE PLAN PROPONENT, WHO IN TURN SHALL DELIVER SUCH
INFORMATION TO THE UNITED STATES TRUSTEE FOR SUCH ACTION AS MAY
BE DEEMED APPROPRIATE.

        You are urged to carefully read the contents of this Plan before making your decision to
accept or reject the Plan. Particular attention should be directed to the provisions of the Plan
affecting or impairing your rights as they presently exist.

    THE INFORMATION CONTAINED IN THIS PLAN HAS BEEN SUBMITTED BY
DEBTOR’S MANAGEMENT, UNLESS SPECIFICALLY STATED TO BE FROM OTHER
SOURCES. NO REPRESENTATIONS CONCERNING THE DEBTOR, OTHER THAN
THOSE SET FORTH HEREIN, ARE AUTHORIZED BY THE DEBTOR.




                                                     31
               Case 18-25653-RAM         Doc 134     Filed 06/17/19     Page 33 of 40


                                 ARTICLE X
                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       10.1. Leases and Executory Contracts

        The Bankruptcy Code gives the Debtor the power, subject to the approval of the Bankruptcy
Court, to assume or reject executory contracts and unexpired leases. Rejection or assumption may
be affected pursuant to a plan of reorganization.

       On the Effective Date, every executory contract and unexpired lease of the Debtor will be
deemed assumed unless specifically rejected by separate motion filed prior to the Confirmation
Hearing. Specifically, the Debtor intends to assume the Lease at 1450 Brickell Avenue, Miami, FL
33131.

        If an executory contract or unexpired lease is rejected, then the other party to the
agreement may file a Claim for damages incurred by reason of rejection within such time as
the Bankruptcy Court may allow. In the case of rejection of employment agreements and
leases of real property, damages are limited under the Bankruptcy Code. The Debtor is not
aware of any leases or executory contracts to be rejected at this time. To the extent there are
any executory contracts or leases rejected by the Debtor, ANY PROOF OF CLAIM FOR
DAMAGES ARISING FROM THE REJECTION OF AN EXECUTORY
CONTRACT OR LEASE MUST BE FILED WITH THE COURT WITHIN THIRTY
DAYS AFTER THE ENTRY OF THE ORDER CONFIRMING THE PLAN.

                                  ARTICLE XI
                   CERTAIN FEDERAL INCOME TAX CONSEQUENCES

        There may or may not be income tax consequences depending upon how each
Creditor may have handled its claim from a tax perspective. It is suggested that you consult
with your accountant in respect to any potential tax consequences that might result from the
confirmation of this Plan, and the Distributions. No opinion of counsel has been sought or
obtained with respect to any tax consequences of the Plan, and no tax opinion is being given
in this Plan. No rulings or determination of the IRS or any other tax authorities have been
sought or obtained with respect to any tax consequences of the Plan.
                                           ARTICLE XII
                PROVISIONS FOR CONTESTED CLAIMS AND INTERESTS

       12.1.   Objections to Claims

       Unless otherwise ordered by the Court, all objections to Claims shall be filed by one (1) year
from the Effective Date. If a Claim is objected to prior to the Confirmation Hearing, such claimant
shall not have the right to vote to accept or reject the Plan until the objection is resolved, unless
such claimant requests an order from the Court pursuant to Bankruptcy Rule 3018(a) temporarily
allowing such Claim for voting purposes only.

       12.2.   No Distributions Pending Allowances



                                                     32
               Case 18-25653-RAM          Doc 134      Filed 06/17/19      Page 34 of 40


       Notwithstanding any other provisions of the Plan, no payment or distribution shall be made
with respect to any Claim to the extent it is a Contested Claim unless and until such Contested
Claim becomes an Allowed Claim.

       12.3.   Withholding and Distribution in Respect of Contested Claims

       The Debtor will withhold that which would otherwise be distributed to holders of Claims
within a given Class an amount sufficient to be distributed on account of Claims that are not
Allowed Claims within that Class until the Contested Claim is resolved.

       12.4.   Distribution in Respect of Contested Claims

        Upon a Contested Claim becoming an Allowed Claim, all reserved funds with respect to
such Claim shall be distributed to such Claimant. Upon a Contested Claim becoming disallowed,
then the reserved funds will be distributed to Allowed Claims in order of priority.

                                    ARTICLE XIII
                       EFFECT OF PLAN ON CLAIMS AND INTERESTS

       13.1.   Revesting of Assets

       On the Effective Date, title to all of the Debtor’s assets will revest in the Reorganized
Debtor, free and clear of all claims and interests, except as otherwise expressly stated in the Plan.
On the Effective Date, the Reorganized Debtor may use, acquire and dispose of all property, free
and clear of all claims and interests in this case, except as otherwise provided in this Plan or the
Confirmation Order.

       13.2.   Discharge

        Commencing on the Effective Date, except as otherwise expressly provided, all holders of
Claims shall be precluded forever from asserting against the Debtor’s estate, the Debtor or their
assets, any other or further liabilities, liens, obligation, claims or equity interest, arising or existing
prior to the Effective Date, that were or could have been the subject of any Claim, whether or not
Allowed. As of the Effective Date, the Debtor shall be discharged, and shall hold the assets received
or retained by and pursuant to the Plan, free and clear of all liabilities, liens, claims and obligations
or other claims of any nature against the Debtor or its estate, except those duties and obligations
created by the Plan.

    This Plan provides that upon the Effective Date, the Debtor shall be discharged of liability for
payment of debts incurred before confirmation of the Plan, to the extent specified in 11 U.S.C. §
1141. However, any liability imposed by the Plan will not be discharged.

       13.3.   Final Decree

        Once the estate has been fully administered, as referred to in Bankruptcy Rule 3022, the
Debtor or the Liquidating Trustee, as the case may be, or such other parties as the Court shall
designate in the Confirmation Order shall file a motion with the Court to obtain a final decree to
close the case.
                                                        33
               Case 18-25653-RAM        Doc 134      Filed 06/17/19    Page 35 of 40



       13.4.   Injunction

        In accordance with section 524 of the Bankruptcy Code and section 105(a) of the
Bankruptcy Code, the discharge provided by this Plan and section 1141 of the Bankruptcy Code,
and the injunction issued pursuant to this Plan and the Court’s powers under section 105(a) among
other things, acts as a permanent injunction against the commencement or continuation of any
action, employment of process or act to collect, offset or recover the Claims or Interests against the
Debtor. All Classes, and the members thereof, all Creditors, and all Interested Parties shall be bound
by this injunction pursuant to both 524(a) and 105(a).

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, THE
CONFIRMATION ORDER, OR A SEPARATE ORDER OF THE BANKRUPTCY COURT,
ALL ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS AGAINST OR
EQUITY INTEREST IN THE DEBTOR AND OTHER PARTIES IN INTEREST, ALONG
WITH THEIR RESPECTIVE PRESENT OR FORMER EMPLOYEES, AGENTS,
OFFICERS, DIRECTORS, OR PRINCIPALS, ARE PERMANENTLY ENJOINED, ON
AND AFTER THE EFFECTIVE DATE, FROM: (I) COMMENCING OR CONTINUING IN
ANY MANNER, ANY ACTION, OR OTHER PROCEEDING OF ANY KIND AGAINST
THE DEBTOR OR REORGANIZED DEBTOR WITH RESPECT TO ANY SUCH CLAIM
OR EQUITY INTEREST; (II) ENFORCING, ATTACHING, COLLECTING, OR
RECOVERING BY ANY MANNER OR MEANS OF ANY JUDGMENT, AWARD,
DECREE, OR ORDER AGAINST THE DEBTOR OR REORGANIZED DEBTOR ON
ACCOUNT OF ANY SUCH CLAIM OR EQUITY INTEREST; (III) CREATING,
PERFECTING, OR ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST THE
DEBTOR OR REORGANIZED DEBTOR OF ANY SUCH CLAIM OR EQUITY
INTEREST; (IV) COMMENCING OR CONTINUING IN ANY MANNER, ANY ACTION,
OR OTHER PROCEEDING OF ANY KIND WITH RESPECT TO ANY CLAIMS AND
CAUSES OF ACTION WHICH ARE EXTINGUISHED OR RELEASED PURSUANT TO
THE PLAN; AND (V) TAKING ANY ACTIONS TO INTERFERE WITH THE
IMPLEMENTATION OR CONSUMMATION OF THE PLAN.

     UNLESS OTHERWISE PROVIDED IN THE PLAN, THE CONFIRMATION
ORDER, OR A SEPARATE ORDER OF THE BANKRUPTCY COURT, ALL
INJUNCTIONS OR STAYS ARISING UNDER OR ENTERED DURING THE CHAPTER
11 CASE UNDER 11 U.S.C. §§ 105 OR 362, OR OTHERWISE, AND IN EXISTENCE ON
THE CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE LATER OF THE EFFECTIVE DATE OR THE DATE INDICATED IN SUCH
APPLICABLE ORDER.

     NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN,
THE FOREGOING RELEASES AND INJUNCTIONS SHALL NOT PROHIBIT OR
IMPAIR THE RIGHTS OF ANY PARTIES TO COMMENCE OR PURSUE ACTIONS
BASED ON FRAUD OR VIOLATIONS OF APPLICABLE SECURITIES LAW.

       13.5.   Exculpation



                                                     34
               Case 18-25653-RAM         Doc 134     Filed 06/17/19     Page 36 of 40


        Except as otherwise specifically provided herein, the Debtor, its officers, directors,
members, managers, employees, representatives, attorneys, financial advisors, agents, affiliates, or
any of such parties' successors and assigns, shall not have or incur, and are hereby released from,
any claim, obligation, cause of action or liability to one another or to any holder of a Claim or an
interest, or any other party in interest, or any of their respective officers, directors, employees,
representatives, attorneys, financial advisors, partners, members of partners, managers or members
of partners, or agents, or affiliates, or any of such parties’ successors and assigns, for any act or
omission in connection with (1) the preparation of this Plan; (2) the administration of this Case; (3)
the pursuit of Confirmation of the Plan; or (4) the distribution of property under the Plan, except for
their willful misconduct, bad faith, breach of fiduciary duty or gross negligence, and in all respects
shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities under this Plan.

       13.6.   Savings Clause

       If any article, section, terms and/or subdivision of this Plan is ruled by the Bankruptcy Court
to be improper or ineffective, or, if the Debtor decides to unilaterally remove any article, section,
subsection, term, and/or provision of this Plan at the Confirmation Hearing, this Plan shall proceed
to confirmation and be confirmed without the article(s), section(s), subsection(s), term(s), and/or
provision(s) found to be improper or ineffective and/or unilaterally removed by the Debtor at the
Confirmation Hearing.

       13.7.   No Waiver of Causes of Action or Right to Set Off

        No provision of this Plan or the acceptance of any distributions hereunder shall compromise,
settle or release any claims or causes of action belonging to the Debtor.


                          ARTICLE XIV: EFFECTIVENESS OF THE PLAN

       14.1.   Conditions Precedent – Entry of Confirmation Order

    The Plan shall not become effective unless and until the Court shall have entered the
Confirmation Order confirming and approving the Plan in all respects by the Confirmation Date and
the Confirmation Order shall become a Final Order.

       14.2.   Waiver of Deadlines or Other Conditions

        As contemplated by the definition of Confirmation Date and Effective Date herein, the
deadlines set forth above may be extended (if necessary) or as may be necessary to reasonably
accommodate the Court's Calendar.

       14.3.   Default Remedies

       If the Debtor fails to perform as required by this Plan, the Debtor shall be in default. In the
event of a default, an affected Creditor shall provide written notice to and the Debtor shall have ten
working days thereafter to cure the default. If the Debtor fails to cure the default, the discharge and


                                                      35
                   Case 18-25653-RAM         Doc 134   Filed 06/17/19     Page 37 of 40


the injunctive provisions of this Plan will no longer be applicable to this creditor, and the creditor
may proceed to enforce its rights under state law.


                             ARTICLE XV: ADMINISTRATIVE PROVISIONS

           15.1.   Retention of Jurisdiction

       The Court shall retain jurisdiction over all matters arising in or related to the Chapter 11
Case, the Plan, the and the Liquidating Trust with respect to all claims against the Debtor, for the
following purposes:

      i.      To hear and determine pending motions for the assumption or rejection of the executory
              contracts or unexpired leases and disputed issues concerning termination of contracts, if
              any are ending, and the allowance of Claims resulting therefrom;

     ii.      To determine any and all pending adversary proceedings, contested matters, applications
              and unresolved motions;

    iii.      To hear and determine timely and proper objections to Claims and Interests filed both
              before and after the Confirmation Date by the Reorganized Debtor, including objections
              to the classification, estimation, establishment of priority or status of any Claim or
              Interest, and to allow or disallow any Contested Claim or Interest, in whole or in part, as
              contemplated in the Plan;

    iv.       To enter and implement such orders as may be appropriate in the event the Confirmation
              Order is for any reason stayed, revoked, modified or vacated;

     v.       To consider modifications of the Plan, if any, to cure any defect or omission, or
              reconcile any inconsistency in any order of the Court, including, without limitation, the
              Confirmation Order;

    vi.       To hear and determine all claims and causes of action to recover Assets of the Debtor or
              Reorganized Debtor, wherever located, including any causes of action under applicable
              sections of the Bankruptcy Code;

    vii.      To hear and determine all controversies arising in connection with the Plan and other
              matters provided for in the Confirmation Order; and

   viii.      To hear and determine all controversies arising in connection with this Plan and its
              implementation, to interpret this Plan, and to enter a final decree closing the Chapter 11
              case.


                                     ARTICLE XVI: MISCELLANEOUS

           16.1.    Special Tax Provisions


                                                        36
               Case 18-25653-RAM        Doc 134      Filed 06/17/19    Page 38 of 40


        Pursuant to 11 U.S.C. § 1146(a), any post-Confirmation Date transfer from the Debtor to
any person pursuant to, in contemplation of, or in connection with the Plan or pursuant to: (a)
issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the
Debtor; (b) the creation, modification, consolidation, or recording of any mortgage, deed of trust, or
other security interest; (c) the making, assignment, or recording of any lease or sublease; or (d) the
making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of,
or in connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument
of transfer executed in connection with any transaction arising out of, contemplated by, or in any
way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance
fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee, or other similar tax or governmental assessment,
in each case to the extent permitted by applicable law, and the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental
assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment. Such exemption
specifically applies, without limitation, to all documents necessary to evidence and implement the
provisions of and the distributions to be made under the Plan.

       16.2.   Existing Organizational Documents

      The Debtor’s Existing Organizational Documents shall not be amended, modified or
changed in any respect that would affect the Distributions required by this Plan.

       16.3.   Headings

        Headings are used in the Plan for convenience and reference only and shall not constitute a
part of the Plan for any purpose.

       16.4.   Binding Effect

        The Plan shall be binding on and inure to the benefit of the Debtor, the Reorganized Debtor,
and all of the holders of Claims and Interests and their respective successors and assigns.

       16.5.   Modifications of Plan and Related Documents

        The Debtor reserves the right, in accordance with the Bankruptcy Code, to amend or modify
the Plan in any manner necessary prior to entry of the Confirmation Order. After entry of the
Confirmation Order, the Debtor may: (1) amend or modify the Plan and documents related thereto
in accordance with, and to the extent permitted by, section 1127(b) of Bankruptcy Code and
Bankruptcy Rule 3019, or (2) remedy any defect or omission or reconcile any inconsistency in the
Plan in such manner as may be necessary to carry out the purpose and intent of the Plan.

       16.6.   Filing or Execution of Additional Documents

        On or before the Effective Date, the Debtor shall file with the Court or execute, as
appropriate, such agreements and other documents as may be necessary or appropriate to effectuate
and further evidence the terms and conditions of the Plan.


                                                     37
               Case 18-25653-RAM         Doc 134      Filed 06/17/19     Page 39 of 40


       16.7.   Substantial Consummation

               The Plan shall be deemed substantially consummated upon the Effective Date.

       16.8.   Notices

       All notices, requests, demands and other communications to or upon the Debtor shall be in
writing and shall be delivered by email and by U.S. Mail (postage prepaid) to all of the following:

               Tamara D. McKeown, Esq.
               One Biscayne Tower, 34th Floor
               2 S. Biscayne Blvd.
               Miami, Florida 33131
               gaaronson@aspalaw.com

       16.9.   Inquiries

       Any inquiries with respect to this Plan should initially be made to your counsel. Any
responses to specific inquiries have not been pre-approved by the Court. Nevertheless, informal
inquiry about the terms and conditions of this Plan may be made to Tamara D. McKeown at the
telephone number set forth below.


                                     ARTICLE XVII: CONCLUSION

     THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS DESIRABLE
AND IN THE BEST INTERESTS OF CREDITORS AND INTEREST HOLDERS.

         This Plan provides for equitable distributions to all Classes of the Debtor’s creditors. Any
alternative to confirmation of the Plan, such as liquidation under Chapter 7 of the Bankruptcy Code
or attempts by another party in interest to file a plan, would result in significant delays, litigation,
and costs. More importantly, the Plan proposes a distribution to unsecured creditors greater than
such creditors would receive in the absence of the Plan. The Debtor believes that a plan filed by
another party in interest could only be confirmed over the objection of one or more impaired
Classes and would generate costly and time-consuming litigation. Any delays in the confirmation of
the Plan would jeopardize the viability of the Debtor as a going concern, and therefore diminish the
probability of distributions to unsecured creditors. The Debtor believes its creditors will receive
greater recoveries under this Plan than those which could otherwise be achieved.

                                                      Respectfully submitted,
                                                      Aaronson Schantz Beiley P.A.

                                                      /s/ Tamara D. McKeown
                                                      Tamara D McKeown, Esq.
                                                      Florida Bar No. 773247
                                                      tmckeown@aspalaw.com
                                                      One Biscayne Tower, Floor 34
                                                      2 S. Biscayne Boulevard

                                                      38
            Case 18-25653-RAM       Doc 134   Filed 06/17/19   Page 40 of 40


                                               Miami, Florida 33131
                                               Tel. 786.594.3000
                                               Fax 305.579.9073
                                               Attorneys for Debtor

                                               /s Ivan Marzal
                                               Ivan Marzal, Managing Member
                                               Valentia Global, LLC

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing will be furnished on
June 17, 2019 via email to all CM/ECF electronic notice parties through the Court’s CM/ECF
system.


                                               s/ Tamara D. McKeown
                                               Tamara D. McKeown




                                               39
